
	
		I
		111th CONGRESS
		2d Session
		H. R. 6557
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 1 of title 3, United States Code,
		  relating to Presidential succession.
	
	
		1.Short TitleThis Act may be cited as the
			 Presidential Succession Act of
			 2010.
		2.Presidential
			 SuccessionSection 19 of title
			 3, United States Code, is amended to read as follows:
			
				19.Vacancy in
				offices of both President and Vice President; officers eligible to act
					(a)(1)If, by reason of death, resignation,
				removal from office, inability, or failure to qualify, there is neither a
				President nor Vice President to discharge the powers and duties of the office
				of President, then the highest individual on the succession list who is not
				under disability to discharge the powers and duties of the office of President
				and not disqualified under subsection (c), shall serve as acting
				President.
						(2)The same rule shall also apply in the case
				of the death, resignation, removal from office, or inability of an individual
				serving as acting President under this section if, by reason of death,
				resignation, removal from office, inability, or failure to qualify, there is no
				Vice President to discharge the powers and duties of the office of
				President.
						(b)An individual serving as acting President
				under this section shall continue to so serve until the expiration of the then
				current Presidential term, except that—
						(1)if his discharge of the powers and duties
				of the office is founded in whole or in part on the failure of both the
				President-elect and the Vice-President-elect to qualify, then he shall serve
				only until a President or Vice President qualifies; and
						(2)if his discharge of the powers and duties
				of the office is founded in whole or in part on the inability of the President
				or Vice President, then he shall serve only until the removal of the disability
				of one of such individuals.
						(c)(1)For purposes of this section, the term
				succession list means the following: The designated House leader
				under subsection (d), the designated Senate leader under subsection (e), the
				Secretary of State, the Secretary of the Treasury, the Secretary of Defense,
				the Attorney General, the Secretary of the Interior, the Secretary of
				Agriculture, the Secretary of Commerce, the Secretary of Labor, the Secretary
				of Health and Human Services, the Secretary of Housing and Urban Development,
				the Secretary of Transportation, the Secretary of Energy, the Secretary of
				Education, the Secretary of Veterans Affairs, the Secretary of Homeland
				Security, the Ambassador to the United Nations, the Ambassador to Great
				Britain, the Ambassador to Russia, the Ambassador to China, and the Ambassador
				to France.
						(2)The taking of the oath of office by an
				individual specified in the succession list shall not require his resignation
				from the office by virtue of the holding of which he qualifies to serve as
				acting President. Such individual shall not receive compensation from holding
				that office during the period that the individual serves as acting President or
				Vice President under this section, and shall be compensated for that period as
				provided under subsection (f).
						(3)The succession list shall include only such
				officers that are—
							(A)eligible to the office of President
				under the Constitution;
							(B)not under impeachment by the House of
				Representatives at the time the powers and duties of the office of President
				devolve upon them; and
							(C)except in the case of the designated House
				leader under subsection (d) and the designated Senate leader under subsection
				(e), appointed to the office involved, by and with the advice and consent of
				the Senate, prior to the time the powers and duties of the President devolve to
				such officer under this section.
							(d)(1)The designated House leader under this
				subsection is the individual whose name is submitted by the President in a
				written notification to the Clerk of the House of Representatives from among
				the following: The Speaker of the House of Representatives, the Majority Leader
				of the House of Representatives, or the Minority Leader of the House of
				Representatives.
						(2)The notification by the President under
				paragraph (1) shall remain in effect until the President submits a later
				notification under such paragraph, and shall not be rendered ineffective by the
				expiration of any Presidential term.
						(3)Until such time as the President first
				submits a notification under paragraph (1), the Speaker of the House of
				Representatives is deemed to be the designated House leader under this
				subsection.
						(4)A
				person acting as Speaker pro tempore shall not be treated for purposes of this
				subsection as holding the office of Speaker of the House of
				Representatives.
						(5)Each notification submitted by the
				President under this subsection shall be made publicly available.
						(e)(1)The designated Senate leader under this
				subsection is the individual whose name is submitted by the President in a
				written notification to the Secretary of the Senate from among the following:
				The Majority Leader of the Senate, the President Pro Tempore of the Senate, or
				the Minority Leader of the Senate.
						(2)The notification by the President
				under paragraph (1) shall remain in effect until the President submits a later
				notification under such paragraph, and shall not be rendered ineffective by the
				expiration of any Presidential term.
						(3)Until such time as the President
				first submits a notification under paragraph (1), the Majority Leader of the
				Senate is deemed to be the designated Senate leader under this
				subsection.
						(4)Each notification submitted by the
				President under this subsection shall be made publicly available.
						(f)During the period that any individual
				serves as acting President under this section, his compensation shall be at the
				rate then provided by law in the case of the
				President.
					.
		3.Sense of Congress
			 regarding votes by electors after death or incapacity of nomineesIt is the sense of Congress that—
			(1)during a
			 Presidential election year, the nominees of each political party for the office
			 of President and Vice President should jointly announce and designate on or
			 before the final day of the convention (or related event) at which they are
			 nominated the individuals for whom the electors of President and Vice President
			 who are pledged to vote for such nominees should give their votes for such
			 offices in the event that such nominees are deceased or permanently
			 incapacitated prior to the date of the meeting of the electors of each State
			 under section 7 of title 3, United States Code;
			(2)in the event a
			 nominee for President is deceased or permanently incapacitated prior to the
			 date referred to in paragraph (1) (but the nominee for Vice President of the
			 same political party is not deceased or permanently incapacitated), the
			 electors of President who are pledged to vote for the nominee should give their
			 votes to the nominee of the same political party for the office of Vice
			 President, and the electors of Vice President who are pledged to vote for the
			 nominee for Vice President should give their votes to the individual designated
			 for such office by the nominees under paragraph (1);
			(3)in the event a
			 nominee for Vice President is deceased or permanently incapacitated prior to
			 the date referred to in paragraph (1) (but the nominee for President of the
			 same political party is not deceased or permanently incapacitated), the
			 electors of Vice President who are pledged to vote for such nominee should give
			 their votes to the individual designated for such office by the nominees under
			 paragraph (1);
			(4)in the event that
			 both the nominee for President and the nominee for Vice President of the same
			 political party are deceased or permanently incapacitated prior to the date
			 referred to in paragraph (1), the electors of President and Vice President who
			 are pledged to vote for such nominees should vote for the individuals
			 designated for each such office by the nominees under paragraph (1); and
			(5)political parties
			 should establish rules and procedures consistent with the procedures described
			 in the preceding paragraphs, including procedures to obtain written pledges
			 from electors to vote in the manner described in such paragraphs.
			4.Sense of Congress
			 on the continuity of Government and the smooth transition of executive
			 power
			(a)FindingsCongress
			 finds that—
				(1)members of the
			 Senate, regardless of political party affiliation, agree that the American
			 people deserve a Government that is failsafe and foolproof, and that terrorists
			 should never have the ability to disrupt the operations of the
			 Government;
				(2)continuity of
			 governmental operations in the wake of a catastrophic terrorist attack remains
			 a pressing issue of national importance before the United States
			 Congress;
				(3)at a minimum,
			 terrorists should never have the ability, by launching a terrorist attack, to
			 change the political party that is in control of the Government, regardless of
			 which party is in power;
				(4)whenever control
			 of the White House shall change from one political party to another, the
			 outgoing President and the incoming President should work together, and with
			 the Senate to the extent determined appropriate by the Senate, to ensure a
			 smooth transition of executive power, in the interest of the American
			 people;
				(5)under the current
			 presidential succession statute in section 19 of title 3, United States Code,
			 the members of the cabinet, defined as the heads of the statutory executive
			 departments under section 101 of title 5, United States Code, fall within the
			 line of succession to the presidency;
				(6)during previous
			 presidential transition periods, the incoming President has had to serve with
			 cabinet members from the prior administration, including subcabinet officials
			 from the prior administration acting as cabinet members, for at least some
			 period of time;
				(7)the Constitution
			 vests the appointment power of executive branch officials in the President, by
			 and with the advice and consent of the Senate, and nothing in this resolution
			 is intended to alter either the constitutional power of the President or the
			 constitutional function of the Senate with regard to the confirmation of
			 presidential nominees;
				(8)an incoming
			 President cannot exercise the constitutional powers of the President, in order
			 to ensure a smooth transition of Government, until noon on the 20th day of
			 January, pursuant to the terms of the twentieth amendment to the
			 Constitution;
				(9)cooperation
			 between the incoming and the outgoing President is therefore the only way to
			 ensure a smooth transition of Government;
				(10)Congress
			 throughout history has acted consistently and in a bipartisan fashion to
			 encourage measures to ensure the smooth transition of executive power from one
			 President to another, such as through the enactment of the Presidential
			 Transition Act of 1963 (3 U.S.C. 102 note; Public Law 88–277) and subsequent
			 amendments;
				(11)Congress has
			 previously concluded that [t]he national interest requires that
			 the orderly transfer of the executive power in connection with the
			 expiration of the term of office of a President and the inauguration of a new
			 President . . . be accomplished so as to assure continuity in the faithful
			 execution of the laws and in the conduct of the affairs of the Federal
			 Government, both domestic and foreign under the Presidential Transition
			 Act of 1963 (3 U.S.C. 102 note; Public Law 88–277);
				(12)Congress has
			 further concluded that [a]ny disruption occasioned by the transfer of
			 the executive power could produce results detrimental to the safety and
			 well-being of the United States and its people under the Presidential
			 Transition Act of 1963 (3 U.S.C. 102 note; Public Law 88–277);
				(13)Congress has
			 previously expressed its intent that appropriate actions be authorized
			 and taken to avoid or minimize any disruption and that all
			 officers of the Government so conduct the affairs of the Government for which
			 they exercise responsibility and authority as (1) to be mindful of problems
			 occasioned by transitions in the office of the President, (2) to take
			 appropriate lawful steps to avoid or minimize disruptions that might be
			 occasioned by the transfer of the executive power, and (3) otherwise to promote
			 orderly transitions in the office of President under the Presidential
			 Transition Act of 1963 (3 U.S.C. 102 note; Public Law 88–277);
				(14)the National
			 Commission on Terrorist Attacks Upon the United States established under title
			 VI of the Intelligence Authorization Act for Fiscal Year 2003 (6 U.S.C. 101
			 note; Public Law 107–306) expressly recognized the need to Improve the
			 Transitions between Administrations in its final report;
				(15)the Commission
			 specifically recommended that, [s]ince a catastrophic attack could occur
			 with little or no notice, we should minimize as much as possible the disruption
			 of national security policymaking during the change of administrations by
			 accelerating the process for national security appointments and that
			 the process could be improved significantly so transitions can work more
			 effectively and allow new officials to assume their new responsibilities as
			 quickly as possible;
				(16)the Commission
			 suggested that [a] president-elect should submit lists of possible
			 candidates for national security positions to begin obtaining security
			 clearances immediately after the election, so that their background
			 investigations can be complete before January 20, that [a]
			 president-elect should submit the nominations of the entire new national
			 security team, through the level of under secretary of cabinet departments, not
			 later than January 20, that [t]he Senate, in return, should
			 adopt special rules requiring hearings and votes to confirm or reject national
			 security nominees within 30 days of their submission, and that an
			 outgoing Administration should work cooperatively with an incoming President to
			 ensure a smooth transition, in the interest of national security; and
				(17)there is no more
			 important national security position than the office of President, and thus it
			 is essential to national security that any new administration establish its own
			 clear and stable line of succession to the presidency as quickly as
			 possible.
				(b)Sense of
			 CongressIt is the sense of Congress that during the period
			 preceding the end of a term of office in which a President will not be serving
			 a succeeding term—
				(1)that President
			 should consider submitting the nominations of individuals to the Senate who are
			 selected by the President-elect for offices that fall within the line of
			 succession;
				(2)the Senate should
			 consider conducting confirmation proceedings and votes on the nominations
			 described under paragraph (1), to the extent determined appropriate by the
			 Senate, between January 3 and January 20 before the Inauguration; and
				(3)that President
			 should consider agreeing to sign and deliver commissions for all approved
			 nominations on January 20 before the Inauguration to ensure continuity of
			 Government.
				
